Title: To George Washington from Major General Lafayette, 27 February 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear general
Albany the 27 february 1778

I hope your excellency will have received two letters from me, one by major brice, and the other by a doctor who was going to head quarters—you will have seen very Sorry accounts of our disappointement—that such an expedition they were so Sanguine upon has not been prepared before hand, that or themselves or at least myself has been deceived So much, are things very surprising for every one who will inquire into the matter—however those very blunders will make the expedition, the troops intended for it, and myself ridiculous to the world, unless some means are given to me to mind our business and prevent people from laughing at us—I assure you, my dear general, that I find myself much concerned and unhappy in that affair.
You could perhaps think that the means of succès have been afterwards stolen out from me for particular reasons you know of—but I do’nt believe they had time to do it, and had been the expedition Conducted for all points in theyr own way, we schould have been prevented from proceeding by want of men, cloathes, pay, fourage, and by the general disinclination for the enterprize.
I expect with the greatest impatience letters from your excellency and Congress, I hope you will excuse the impropriety of my sending immediately my dispatches from here, about that very business of the expedition, but you will easely conceive my reasons for acting so—now tho’ I do not know yet what I am neither what I schall be, my being considered (by general arnold’s desire) as the commander officer here

about gives me the right to do what I think better for the good of the service—I schould [be] very happy had I by A greater proximity, the opportunity of asking oftener your excellency’s orders and advices.
my first care has been to pay the most necessary debts out of the 200,000 dollars which came in my hands—I have thought very necessary to send six month’s provisions to Fort Schuyller—I have hurried the Sending for the Canon at tyconderoga which will be mended if possible as fast as we’l be able to work—most part of ’em are desired for the defense of north river—I will give every assistance in my power for that so important defense, and indeed I am affraïd it wo’nt be finish’d in time—I wish’d that point was not so far of[f] to be able of giving an account of it to your excellency—our cloathier’s stores are very poor—they keep immense quantities of ’em in and about boston—it is very wrong.
I have found the departement of artillery Stores in a very good order but much weakened by the last envoy you certainly know of—the hospitals are amizingly well—the soldiers in this town have a pretty good appearance—as I have been desired by general Schuyller to meet along with him the indians at a grand treaty, I’l go to morrow by sconnectedy to john’s town, and if possible to fort schuyller, then I’l be able to give your excellency an account of the troops in those quarters.
I have received some applications for arms, but I wo’nt dispose of any before knowing very certainly your intentions—the baron de Kalb is arrived, and choses to stay in this town during my little travel—Albany is full of french officers who came to join me and I do not know how I will have them employed schould I stay in some particular command—I hope to receive in a fiew days orders from your excellency, and when I’ll be back I’l be able to Send you a more particular account of every thing.
General gates, they Say, is yet commander in chief of the northern departement but accounts will come by the nighest way from me to you, till the moment he will signify his holding the northern command, and then I schall See what to answer.
I understood that john adams Spoke very disrespectfully of your excellency in boston—I do not know if it is true, but in that case I schould very Sorry to have given to him letters for france—give me leave to say my opinion, my dear general; those ennemy’s of yours are So low So far under your feet, that it is not of your dignity to take much notice of ’em—I do’nt speack however of the honorable the Continental Congress—for if I was general washington I schould wraït very plain to them. with the greatest respect and most tender affection I have the honor to be Your excellency’s The most obedient Servant

the Marquis de lafayette

